[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________          FILED
                                                  U.S. COURT OF APPEALS
                               No. 09-13481         ELEVENTH CIRCUIT
                                                     JANUARY 22, 2010
                           Non-Argument Calendar
                                                         JOHN LEY
                         ________________________
                                                       ACTING CLERK

                     D. C. Docket No. 00-06015-CR-WJZ

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

DONALD T. ROBERSON,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                               (January 22, 2010)

Before CARNES, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

     Donald T. Roberson appeals the district court’s decision in an 18 U.S.C. §
3582(c)(2) proceeding not to reduce his sentence beneath the low end of the

guidelines range. Thanks to Sentencing Guidelines Amendments 706 and 711

reducing the base offense level for crack cocaine offenses, Roberson had obtained

a five-month reduction, to the low end of the applicable range. The district court

had previously rejected three motions by Roberson for a reduced sentence.

Roberson concedes that our holding in United States v. Melvin, 556 F.3d 1190,

1193–94 (11th Cir.), cert. denied, 129 S. Ct. 2382 (2009), barred the district court

from reducing his sentence past the low end; and moreover that neither United

States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005), nor Kimbrough v. United

States, 552 U.S. 85, 128 S. Ct. 558 (2007), prohibit Congress or the Sentencing

Commission from limiting the discretion of a court under § 3582(c)(2). We are

bound to follow an on-point ruling by a prior panel unless and until the panel is

overruled by the U.S. Supreme Court or our own Court sitting en banc. United

States v. Douglas, 576 F.3d 1216, 1219 (11th Cir. 2009). Finding no error, we

affirm the judgment of the district court.

      AFFIRMED.




                                             2